And the sa John Bannister comes into this Honb,e Court, and for Plea saith, That he the sa John Bannister advanced to the appellant the Sum of Twenty Seven Pounds and ten shillings Old Tenour before the sailing of sa vessel and that James Brown Master of the afores4 Vessel at the Island of Jamaica, did at the instance and request of the Appell* advance and pay for him the Appell* the Sum of Eight Pounds and Fifteen Shillings of the Currancy of the Island of Jamaica the same amounting to Seventy Eight Pounds Eight Shillings old Tenour of the Currancy of the colony of Rhode Island being for the Doctors Bills, in Medicines, vints, etc. on the appellt and hath also paid Two Pounds fourteen Shillings being for Hospital Money, so that there remains due to the Appell* the Sum of Seven Pounds fourteen Shillings and Eight Pence Old Tenour which he the sa John Bannister tendered to the Appel* before filing his Libel, and hath been always ready to pay the same and still is ready and of this etc.
J. Honeyman Att pro D*
*501Colony of Rhode Island At a Court of Vice Admiralty held at Newport the fifteenth Day of Sepr A. D. 1749 Before The honble Samuel Wickham Esqr Dy Judge
A Libel read in Court against John Banister Respondent and brought by Alexander Trapier for Wages on Board the Settee Eagle, The Respond, appeared in Court and tendered Twelve pounds which he says is more than the Ballance due to the Appelb which Sum the Appellant refused. Whereupon the Court adjourns to Fryday the.22a Instant at 10 oClock A. M. And opened accordingly. The Libel being read. The Respondent pray’d a Continuance and the Court was adjourned untill Fryday next the 29th Ins1 at Ten o Clock A. M. And opened accordingly. Libel being read, etc. William Cranston JuT Mariner comes into Court and Enacts and binds himself to pay Costs as shall be awarded by the Court against the said Alexander Trapier. A ^ T r William Cranston Jr. Plea.
Thomas Oliver being duly sworn. Cap* Thos. Freebody, Jos. Whipple Esqr Thos Wickham, Thos Willcocks, Geo: Wanton Pollipus Hammond, Jn° Collins, Geo. Wanton Esqr Phi: Tillinghast and Simon Pease Esqr was sworn in Court.
After Sundry Arguments on both sides. The Court was adjourned untill Monday next the 2a of Oct1' at Ten O Clock A. M. And opened, at which time his Honr the Judge gave his Decree.
James Brown Late Master of the Settee Eagle in the Employ of John Bannister on his oath Declares Alexander Trapeair a Sailer on board Lay Sick on Board att the North Side of Jamaica a Considerable time and duering his Sickness he Desiered the Deponent to Send for a Doctor which He Accordingly did and upon the Said Docters bringing in his Bill against the Said Trapeair Amounting to Eight pound fifteen the Deponent ordered the Said Frapeair into the Cabin Before him and Tould the Doctor He Had Charged tow much that Frapeair was a pour man uppon that trapear Reployed that he thought it was not Tow much for the Doctor Had Done a Grate Deaile for him Desired the Deponett to pay the Bill for him and the Deponent further Saies the Said Trapear often Said He Should make a pour voyge on the Account of the Docters bill
Quesn Whether the Doctor was not sent for another man to dress his Leg.
Ansr I cant tell which he was for too first, but when he came on board he administered to both; and bro* in their Bills seperate.
Quesn Whether you had a Doctor, or a Doctors box on board yr Vessel
Ansr Neither of them.
Quesn Whether Mr Trapier was taken sick while on his duty on board.
Ansr Yes.
*502Quesn. whether he was carried on Shoar to be taken care of or not.
Ansr No, he was not James Brown
Sep* 25th 1749
Colony of Rhode Island etc Captain James Brown made oath to the truth of the above written Evidence before me
Samuel Wickham Dep* Judge of the Admiralty
Colony of Rhode Island etc At a Court of Vice Admiralty held at Newport on the fifteenth day of September in the Twenty Third year of his Majesty’s Reign Anno Dom 1749 and from thence continued by adjournments Untill the Second day of October Ensuing